Graves, J.
This is a proceeding for mandamus.
The case stands on demurrer to the answer made to the order to show cause and the demurrer admits all material matters in the answer.
*544The application claimed that relator had been unjustly .and irregularly expelled from the society and congregation, and the facts stated in the answer admit the expulsion and lead to an opinion that it was irregular. At the same time the answer shows and the demurrer admits that the society has no property; that relator had acted in hostility to the interests of the society and had given grounds for regular removal and that his restoration would destroy the society. Moreover, enough is admitted to show that if restored he might be at once immediately put out.
Under these circumstances the discretion vested in the court will be but exercised by refusing to grant a peremptory mandamus. State v. Lusitanian Portuguese Society, 15 La. An., 73; The King v. Griffiths, 5 Barn. & Ald., 731; Rex v. Mayor &c. of Axbridge, 2 Cowper, 523; Same v. The Mayor &c. of London, 2 Term. R., 177; Ex parte Paine, 1 Hill, 665.
Cooley, C. J., and Campbell, J., concurred.
Marston, J., did not sit in this case.